Exhibit 10.1 DIRECTOR SERVICE AGREEMENT THIS DIRECTOR SERVICE AGREEMENT (this “Agreement”) is made this 28th day of April 2017, by and among National CineMedia, Inc. (“NCM Inc.” or the “Company”) and National CineMedia, LLC (“NCM LLC”) and Scott Schneider (the “Director”). WHEREAS, the each of the Company and NCM LLC desires to retain the services of the Director as the Non-Employee Executive Chairman of Boards of Directors of the Company and NCM LLC for the benefit of the Company, NCM LLC and their respective equityholders; and WHEREAS, the Director desires to serve as the Non-Employee Executive Chairman of the Board of Directors of the Company and as the Non-Employee Executive Chairman of the Board of Directors of NCM LLC; NOW, THEREFORE, in consideration of the foregoing recitations, the mutual promises hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are acknowledged hereby, the parties hereto, intending legally to be bound, hereby covenant and agree as follows: SECTION 1. DUTIES.During the Chairmanship Term (as hereinafter defined), the Director will fulfill his fiduciary duties, make commercially reasonable efforts to attend all prescheduled Board meetings, serve on appropriate committees as reasonably requested and agreed upon by the Board, make himself available to the Company or NCM LLC at mutually convenient times and places and perform such duties, services and responsibilities, and have the authority commensurate to his position as Non-Employee Executive Chairman of the Board, including serving as a liaison between the Board, on the one hand, and the Chief Executive Officer and management, on the other hand.For the avoidance of doubt, the Director will not serve in a policy-making function.
